DETAILED ACTION
	This action is responsive to 09/15/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  Amend, as a suggestion, claims 1-9 and 11 as follows:
[Claim 1] A display device comprising a display panel including a display region including a plurality of scanning lines, a plurality of light emission control lines extending parallel to the plurality of scanning lines, a plurality of data lines intersecting with the plurality of scanning lines and the plurality of light emission control lines, and a plurality of pixel circuits each provided at or near each of intersections between the plurality of scanning lines and the plurality of data lines, and a frame provided around the display region, and provided with a plurality of scanning circuits configured to output scanning signals to the plurality of scanning lines, and a plurality of emission circuits configured to output light emission control signals to the plurality of light emission control lines, wherein the frame includes at least one corner portion formed with a curved line region or an inclined region, and a first side parallel to the plurality of data lines and a second side parallel to the plurality of scanning lines formed to sandwich the at least one corner at least one corner portion, and are connected to the plurality of scanning lines or the plurality of light emission control lines in an outer peripheral edge of the display region.  
[Claim 2] The display device according to claim 1, wherein the plurality of scanning circuits and the plurality of emission circuits are arranged on the first side, and other circuits of the plurality of scanning circuits or the plurality of emission circuits are arranged in the at least one corner portion.  
[Claim 3] The display device according to claim 1, wherein the plurality of scanning circuits are arranged in the at least one corner portion, and the plurality of emission circuits are arranged on the second side.  
[Claim 4] The display device according to claim 1, wherein the plurality of emission circuits are arranged in the at least one corner portion, and the plurality of scanning circuits are arranged on the second side.  
[Claim 5] The display device according to claim 1, wherein each of regions of the plurality of scanning circuits and the plurality of emission circuits has a rectangular shape, and the other circuits arranged on the at least one corner portion are arranged in a stepwise manner along the outer peripheral edge with one side[[s]] of the circuits being parallel to an extending direction of the plurality of scanning lines.  
[Claim 6] The display device according to claim 1, wherein each of regions of the plurality of scanning circuits and the plurality of emission circuits has a rectangular shape, and the other circuits arranged on the at least one corner portion are arranged in 
[Claim 7] The display device according to claim 1, wherein a parallel circuit block including a plurality of either circuits of the plurality of scanning circuits or the plurality of emission circuits each having a rectangular shape being arranged in parallel has a rectangular shape, and the parallel circuit block is arranged not to overlap in either direction with any of other parallel circuit blocks arranged in the at least one corner portion, with one side being parallel to an extending direction of the plurality of scanning lines in the at least one corner portion.  
[Claim 8] The display device according to claim 7, wherein a clock signal line is arranged along the one side of the parallel circuit block having a rectangular shape arranged in the at least one corner portion, a drive voltage line is arranged along another side opposite to the one side, and the plurality of scanning circuits or the plurality of emission circuits constituting the parallel circuit block are connected to the clock signal line and the drive voltage line, and are arranged in parallel with sides other than the one side and the another side being in contact with each other.  
[Claim 9] The display device according to claim 1, wherein the plurality of scanning circuits and the plurality of emission circuits are alternately arranged along the outer peripheral edge of the at least one corner portion.  
[Claim 11] The display device according to claim 3, wherein each wiring line extending from the emission circuits arranged on the second side to the at least one corner portion is branched into a plurality of wiring lines, and the plurality of wiring lines are connected to a plurality of the light emission control lines formed in the display region.  
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 recites the limitation "the other circuits" in line 3, and the limitation “the circuits” in lines 5 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-15 are allowable with suggested corrections above.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to providing a display device including a display panel having an irregular shape, and capable of narrowing a frame area even in a case where two types of drive circuits are arranged therein.
The prior art of record fails to adequately provide the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display device comprising a display panel including a display region including a plurality of scanning lines, a plurality of light emission control lines extending parallel to the plurality of scanning lines, a plurality of data lines intersecting with the plurality of scanning lines and the plurality of light emission control lines, and a plurality of pixel circuits each provided at or near each of intersections between the plurality of scanning lines and the plurality of data lines, and a frame provided around the display region, and provided with a plurality of scanning circuits configured to output scanning signals to the plurality of scanning lines, and a plurality of emission circuits configured to output light emission control signals to the plurality of light emission control lines, wherein the frame includes at least one corner portion formed with a curved line region or an inclined region, and a first side parallel to the plurality of data lines and a second side parallel to the plurality of scanning lines formed to sandwich the at least one corner portion, either circuits of the plurality of scanning circuits or the plurality of emission circuits are arranged on the second side, and wiring lines extending from the either circuits arranged on the second side extend from the second side to the at least one corner portion, and are connected to the plurality of scanning lines or the plurality of light emission control lines in an outer peripheral edge of the display region.”
 Specifically (see fig. 12 of the instant application), the prior art of record fails to teach or suggest “wherein the frame includes at least one corner portion formed with a curved line region or an inclined region (12a), and a first side parallel to the plurality of data lines (13a) and a second side parallel to the plurality of scanning lines (13b) formed to sandwich the at least one corner portion (12a), either circuits of the plurality of scanning circuits or the plurality of emission circuits are arranged on the second side, and wiring lines (WEM) extending from the either circuits arranged on the second side (13b) extend from the second side to the at least one corner portion (12a), and are connected to the plurality of scanning lines or the plurality of light emission control lines in an outer peripheral edge of the display region.”  
Representative prior art include the following:
Lin et al. (US Patent 10,312,309) teaches power and data routing structures for display substrates that may have rounded corners, which includes laterally offsetting and rotating gate driver blocks or having data lines with staircase-shaped portions to accommodate rounded display corners.
Jung et al. (US Patent 10,483,341), Park et al. (US Patent 10,636,859), Kim et al. (US Patent 10,115,780), and Jeong et al. (US Pub. 2017/0352328), commonly assigned to SAMSUNG Display Co., each teaches a display device having a recess (notched area or concave part), and having separate emission drivers and scan drivers for display areas on either side of the recess, and a main display area that does not have the recess part.
Bae et al. (US Patent 9,978,314) teaches a gate/emission driver circuit for a display device having a curved or polygonal side, wherein the gate/emission driver circuit may include dummy states located between normal stages, thereby increasing a uniformity of pattern density, and thereby preventing or reducing the occurrence of a stripe pattern generated by luminance difference.
Miyanaga (US Patent 10,839,762) teaches a plurality of shift register circuits arranged in a staircase fashion along a curved portion of a display device.
None of the aforementioned references, alone or in combination, teaches or suggests the limitations underlined above with respect to independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
This application is in condition for allowance except for the following formal matters: See objections to claims 1-15 and 112 rejection of claims 5-6 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627